Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 
 
            The preliminary amendment filed on 11/25/2020 has been entered. 

Drawings Objection 
The drawings are objected to because:
(1) Fig.1 is admitted prior art and should be so labeled.  Note paragraph [0002] of the specification.
(2) Fig.2 is admitted prior art and should be so labeled.  Note paragraph [0005] of the specification.
(3) Fig.3A is admitted prior art and should be so labeled.  Note paragraphs [0003]-[0004] of the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.       Claims 3 and 4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
           (1) In claims 3 and 4, line 2, “a single blade” is vague.  Is it in addition to “a blade” cited at line 3 of claim 1?
           (2) In claims 3 and 4, line 2 “both sides” is indefinite.  Both sides of that?
           (3) In claims 3 and 4, line 3, “the blades” has no clear antecedent basis.  
           (4) In claim 3, line 5, “the head part is disposed at each of the both ends of the single blade” does not agree with Fig.4A.  As shown in the figure, there are two head parts 33a/33b each disposed at a respective blade end 50b/50b. 

           (6) In claim 3, lines 7-8, “the through-hole … extends from the head part on one hand to the head part on the other” does not make sense.  As shown in Fig.4A, there are two head parts 33a/33b, and the through-hole 55 extends from one head part 33a to the other head part 33b.   
           (7) In claim 4, line 4, “the head part is disposed at each of the both ends of the single blade” does not agree with Fig.4A.  As shown in the figure, there are two head parts 33a/33b each disposed at a respective blade end 50b/50b. 
           (8) In claim 4, line 5, “the through-hole is formed in the single blade” is confusing.  As cited at lines 3-4 of claim 1, the blade is formed with a through-hole.  It is unclear if the single blade cited in claims 3-4 is in addition to the blade of claim 1?  
           (9) In claim 4, lines 5-6, “the through-hole … extends from the head part on one hand to the head part on the other” does not make sense.  As shown in Fig.4A, there are two head parts 33a/33b, and the through-hole 55 extends from one head part 33a to the other head part 33b.   

Claim Rejection - 35 U.S.C. 102 (a)(1)
1.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.       Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu Chen (U.S. Patent Application Publication No. 2018/0085932, hereinafter “Chen”).  
          Regarding claim 1, Chen discloses a safety utility knife (100) comprising:
          a grip part (10);
          a blade (20) projecting from the grip part (10), the blade (20) being formed with a through-hole (24, see Fig.4);
          a head part (114, see Fig.2) arranged at a tip (T, see Fig.4 as annotated below) of the projecting blade (20); and 

    PNG
    media_image1.png
    554
    822
    media_image1.png
    Greyscale

          a coupling part (i.e. formed by injection molding through the through-hole 24, see paragraph [0021]) lying within the through-hole (24) coupling the grip part (10) and the head part (114) together.  
Claim Rejection - 35 U.S.C. 103
1.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.       Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yu Chen (U.S. Patent Application Publication No. 2018/0085932, hereinafter “Chen”) in view of Applicant’s admitted prior art (see paragraph [0002]-[0003] of applicant’s specification).
          Regarding claim 2, while Chen does not explicitly mention the material the grip part (10), the head part (114) and the coupling part (formed by injection molding through the through-hole 24 of the blade 20).
          However, as evidenced by the Applicant it is well known in the art to form a grip part and a head part of a utility knife out of “resin” (see paragraph [0003] of Applicant’s specification), and a runner (i.e. a coupling part) is also made of “resin” (see paragraph [0004] of Applicant’s specification).
          Thus, it would have been obvious to one skilled in the art to modify Chen by making the grip part (10), the head part (114) and the coupling part out of a well-known and commercially available material such as “resin” for the advantages of easy to obtain and low cost.
3.       Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yu Chen (U.S. Patent Application Publication No. 2018/0085932, hereinafter “Chen”) in view of Votolato (U.S. Patent Application Publication No. 2010/0293796).
Regarding claim 3, Chen’s safety utility knife (100) as set forth shows all the claimed limitations, and the blade (20) further comprises two ends (S1,S2, see Fig.3 as annotated below) projecting from the grip part (10) to both sides of the grip part (10) in opposite directions away from each other to form two blade segments (S1,S2), the head part (114) comprises two head parts (114) each disposed at each of the two ends (S2,S2) of the blade (20) substantially as claimed except Chen’s through-hole (24) is circular.

    PNG
    media_image2.png
    595
    929
    media_image2.png
    Greyscale

          Votolato teaches it is desirable to provide a blade of a safety utility knife with a non-circular, elongated through-hole (in the direction of the blade’s length, see Fig.3B) for its advantage of providing resistance to torque on the blade when in use (see paragraph [0050], lines 6-12).  
.   
4.      Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yu Chen (U.S. Patent Application Publication No. 2018/0085932, hereinafter “Chen”) in view of Applicant’s admitted prior art (see paragraph [0002]-[0003] of applicant’s specification) as applied to claim 2 above, and further in view of Votolato (U.S. Patent Application Publication No. 2010/0293796).
         Regarding claim 4, Chen’s safety utility knife (100) as modified above further shows the blade (20) comprising two ends (S1,S2, see annotated Fig.3) projecting from the grip part (10) to both sides of the grip part (10) in opposite directions away from each other to form two blade segments (S1,S2), the head part (114) comprises two head parts (114) each disposed at each of the two ends (S2,S2) of the blade (20) substantially as claimed except Chen’s through-hole (24) is circular.

          In view of Votolato’s teaching, it would have been obvious to one skilled in the art to further modify Chen by having the circular through-hole (24) elongated shaped for the advantage set forth.  Chen’s safety utility knife (100) thus modified has the elongated through-hole (24) extending from one head part (114) to the other head part (114) as claimed.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724